Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-23 are presented for examination. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-23 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10791101. Although the claims at issue are not identical, they are not patentably distinct from each other.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention. 
s 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobson et al hereafter Jacobson (US pat. App. Pub. 20110305333) and in view of Kruys (US pat. App. 20100220856).   
5.	As per claims 1, 13, Jacobson discloses a method, a medium, to broadcast encrypted data, the method comprising: providing a master key to a member device, providing a guest key to a guest device, broadcasting, from a broadcaster device, a single diversifier, wherein the single diversifier enables the member device to derive the guest key from the master key and the single diversifier and to derive a session key from the guest key (paragraphs: 11-12, 19, and 26 wherein it emphasizes that master key and guest key are provided to the member and guest respectively and group ID  will be broadcasted. Further, the guest key will be derived from master and group IDs and session key will be derived from guest key); wherein the single diversifier enables the guest device to derive the session key from the guest key and the single diversifier; broadcasting, from the broadcaster device, encrypted data (paragraphs: paragraphs: 13, 15, and 20; wherein it elaborate that Group IDs enable the guest device to derive the session key and encrypts the broadcasting data), wherein the encrypted data is encrypted based on the session key; and revoking access to the encrypted data stream for the guest device while maintaining access for the member device by broadcasting a new single diversifier (paragraphs: 14, 29, and 61, wherein encrypting data with session key and revoking the encrypted data from guest device while permit to use by the master device by using the new group ID). Jacobson does not expressly mention derive a session key from the guest key and the single diversifier. However, in the same field 
Accordingly, it would been obvious to one of ordinary skill in the network security art before the effective filing date of the claimed invention to have incorporated Kruys’s teachings of derive a session key from the guest key and the single diversifier with the teachings of Jacobson, for the purpose of effectively protecting the broadcasting data from the unauthorized intruders.   
6.	As per claim 2, Jacobson discloses the method, wherein the broadcaster device performs the providing the master key to the member device with a secure communication (paragraphs: 12, 54, 79). 
7.	As per claim 3, Jacobson discloses the method, wherein the broadcaster device performs the providing of the master key, and the broadcaster device has the master key stored prior to providing the master key or wherein the broadcaster device is configured to generate the master key (paragraphs: 18, 25, 29). 
8.	As per claim 4, Jacobson discloses the method, wherein the method further comprising: generating, at the broadcaster device, the new single diversifier; deriving, at the broadcaster device or the member device, a new guest key based on the master key and the new single diversifier; and deriving, at the broadcaster device or the member device, a new session key based on the new guest key and the new single diversifier (paragraphs: 22, 64, 67). 
9.	As per claim 5, Jacobson discloses the method, the method further comprising: receiving, at the guest device, the guest key from the member device or the broadcaster device; receiving, at the guest device, the single diversifier; deriving, at the guest 
10.	As per claim 6, Jacobson discloses the method, wherein the guest device is a hearing device or a mobile device, wherein the member device is a hearing device or a mobile device (paragraphs: 62, 76, 86). 
11.	As per claim 7, Jacobson discloses the method comprises: receiving, at the member device, the single diversifier; deriving, at the member device, the guest key based on the master key and the single diversifier; deriving, at the member device, the session key based on the guest key and the single diversifier; and decrypting the encrypted data based on the session key (paragraphs: 31, 75, 85). 
12.	As per claim 8, Jacobson discloses the method, wherein the member receiver device is a hearing device or a mobile computer (paragraphs: 26, 60, 92). 
13.	As per claim 9, Jacobson discloses the method, wherein the encrypted data is an audio stream (paragraphs: 104, 109). 
14.	As per claim 10, Jacobson discloses the method, wherein the broadcaster device is a mobile device, television, television streamer, a computer, a public service announcement system, or an advertising announcement system (paragraphs: 93, 99). 
15.	As per claim 11, Jacobson discloses the method comprises: generating, at the broadcaster device, a group identifier; modifying the single diversifier to include the group identifier before broadcasting the single diversifier; and broadcasting the modified single diversifier (paragraphs: 14, 24, 68). 

17.	As per claim 14, Jacobson discloses the non-transitory computer readable medium, wherein the operations further comprise: generating a group identifier; modifying the single diversifier based on the group identifier; and broadcasting the modified diversifier (paragraphs: 14, 19, 24).  
18.	As per claim 15, Jacobson discloses the non-transitory computer readable medium, wherein the group identifier is a first group identifier, wherein the modified diversifier is a first modified diversifier, wherein the encrypted data is first encrypted data, wherein the guest key is a first guest key, wherein the session key is a first session key, and wherein the operations further comprise: generating a second group identifier; generating a second modified diversifier based on the second group identifier; broadcasting the second modified diversifier; and broadcasting second encrypted data, wherein the second encrypted data is encrypted based on the second session key, wherein the second session key is derived from the second modified diversifier and a second guest key, and wherein the second guest key is derived from the second modified diversifier and the master key (paragraphs: 21, 25, 27). 

20.	As per claim 17, Jacobson discloses the non-transitory computer readable medium wherein the member device is associated with a member group having at least two member devices, and wherein the guest device is associated with a guest group having at least one guest device, and wherein the operations further comprise: receiving, at one of the multiple member receiver devices, the modified diversifier; deriving, at the one of the multiple member receiver devices, a group-specific guest key from the master key and the modified diversifier, wherein the group-specific key is associated with the group identifier; and sharing the group-specific guest key with one of the multiple guest devices (paragraphs: 85, 90, 94, 108). 
21.	As per claim 18, Jacobson discloses the non-transitory computer readable medium, wherein the operations further comprise: receiving, at the at least one guest device, the group-specific guest key from one of the multiple member receiver devices or the broadcaster device; receiving, at the at least one guest device, the modified diversifier; deriving, at the at least one guest device, the session key from the group-specific key guest key and the modified diversifier; and decrypting, at the at least one guest device, the encrypted data based on the session key (paragraphs: 92, 103, 109, 113). 
22.	As per claim 19, Jacobson discloses the non-transitory computer readable medium, wherein the group identifier is a first group identifier, and wherein the operations further comprise: generating a second group identifier; modifying the single 
23.	As per claim 20, Jacobson discloses the non-transitory computer readable medium, wherein the broadcaster device is a television or broadcasting component attached to a television, and wherein the receiver device is a hearing device (paragraphs: 80, 89). 
24.	As per claim 21, Jacobson discloses the non-transitory computer readable medium, wherein providing the master key from the member device to the guest device occurs using a secure communication (paragraphs: 18, 64, 75). 
25.	As per claim 22, Jacobson discloses the non-transitory computer readable medium, wherein the providing the master key occurs out-of-band and the broadcasting the encrypted data occurs in-band (paragraphs: 26, 54, 86). 
26.	As per claim 23, Jacobson discloses the non-transitory computer readable medium, wherein the operations further comprise: providing the guest key from the master device to the guest device in an in-band or out-of-band communication (paragraphs: 93, 104, and 127). 
Citation of References
27. The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following references are cited but not been replied upon for this office action: 
Yang et al (US pat. app. Pub. 20190372763): discusses for generating private keys for devices participating in a self-certified identity based encryption scheme whereby the 
Wang et al (US pat. App. Pub. 20150113264): elaborates that inline security protocol inspection are provided. According to one embodiment, a security device receives an encrypted raw packet from a first network appliance and buffers the encrypted raw packet in a buffer. An inspection module accesses the encrypted raw packet from the buffer, decrypts the encrypted raw packet to produce a plain text and scans the plain text by the inspection module.  
Conclusion
28.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD W REZA whose telephone number is (571)272-6590.  The examiner can normally be reached on Monday-Friday 8:30-5:30 ET.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).